           Case 1:19-vv-00378-UNJ Document 33 Filed 08/25/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-378V
                                         UNPUBLISHED


    CAROL GORDON,                                             Chief Special Master Corcoran

                         Petitioner,                          Filed: July 23, 2020
    v.
                                                              Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                   Stipulation on Damages; Influenza
    HUMAN SERVICES,                                           (Flu) Vaccine; Shoulder Injury
                                                              Related to Vaccine Administration
                        Respondent.                           (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.

Kimberly Shubert Davey, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1

        On March 12, 2019, Carol Gordon filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
October 20, 2016. Petition at 1; Stipulation, filed on July 22, 2020, at ¶¶ 1-2, 4.
Petitioner further alleges that the vaccine was administered within the United States;
that she experienced the residual effects of her alleged injury for more than six months;
and that there has been no prior award or settlement of a civil action for damages on
her behalf as a result of her condition. Petition at 1, 4-5; Stipulation at ¶¶ 3-5.
“Respondent denies that the influenza vaccine caused petitioner to suffer a left shoulder
injury or any other injury or her current condition, and denies that petitioner sustained a
Shoulder Injury Related to Vaccine Administration Table injury.” Stipulation at ¶ 6.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:19-vv-00378-UNJ Document 33 Filed 08/25/20 Page 2 of 7



       Nevertheless, on July 22, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

            •   A lump sum payment of $103.76 in the form of a check payable
                jointly to Petitioner and:

                             Georgia Department of Community Health, Casualty Unit
                                       900 Circle 75 Parkway, Suite 650,
                                              Atlanta, GA 30339

                Petitioner agrees to endorse this check to the Georgia Department of
                Community Health. Stipulation at ¶ 8.

            •   A lump sum payment of $55,000.00 in the form of a check payable to
                Petitioner. Stipulation at ¶ 8. This amount represents compensation for
                all items of damages that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:19-vv-00378-UNJ Document 33 Filed 08/25/20 Page 3 of 7
Case 1:19-vv-00378-UNJ Document 33 Filed 08/25/20 Page 4 of 7
Case 1:19-vv-00378-UNJ Document 33 Filed 08/25/20 Page 5 of 7
Case 1:19-vv-00378-UNJ Document 33 Filed 08/25/20 Page 6 of 7
Case 1:19-vv-00378-UNJ Document 33 Filed 08/25/20 Page 7 of 7
